Citation Nr: 1400038	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was scheduled to appear at a RO hearing in August 2011.  However he failed to appear for this hearing, and did not request to reschedule; nor has he provided good cause for his failure to appear.  (He previously withdrew a request for a Board hearing.)  

The Veteran also filed a timely notice of disagreement (NOD) to a June 2010 RO decision denying special monthly compensation based upon the need for regular aid and attendance of another.  The RO has not issued a statement of the case (SOC) in response.  As a timely NOD initiates the appeals process, the issue must be remanded for issuance of a SOC as addressed in the remand section below.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The Veteran has been rated as 70 percent disabled for posttraumatic stress disorder (PTSD).  

2.  The Veteran's service-connected PTSD and interrelated psychiatric disorders preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for PTSD, rated as 70 percent disabling.  He meets the schedular TDIU criteria from the date of the January 2009 claim.  38 C.F.R. § 4.16(a).  

In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran is shown to have a high school education and occupational experience as an iron worker and truck driver.  See March 2008 VA PTSD examination report; January 2009 TDIU claim.  He has not been gainfully employed throughout the entire claims period.  Id.  The question is whether his service connected PTSD precludes gainful employment consistent with his educational and occupational background.  38 C.F.R. § 4.16(a).

There is little question that the Veteran is presently incapable of gainful employment.  See VA December 2010 inpatient discharge notes.  He has had at least three inpatient psychiatric admissions and does not appear capable of living independently.  See id; VA treatment records from October to December 2007.  Accordingly, VA made a finding of incompetency in September 2010.  The issue is whether he is disabled by his service-connected PTSD or a non-service related cognitive disorder.  

As relevant, the Veteran reports that he left work in October 2007 as truck driver due memory problems.  See March 2008 VA PTSD examination and employer statement.  He also acknowledged prior occupational difficulties due to irritability.  Id.  Soon after he left work, he had a suicide attempt from an overdose of valporic acid and underwent inpatient admission for stabilization in October and November 2007.  During hospitalization, he was suspected to have additional cognitive impairment.  Subsequent neuropsychiatric testing confirmed significant cognitive dysfunction.  See December 2007 VA Neuropsychiatric records.  The examiner commented that the Veteran's psychiatric illness had a strong overlay and contributed to the impairment.  Id.  Clinical test results from February 2008 suggested cognitive decline, mostly likely pseudodementia of depression.  

The Veteran had a VA TDIU examination in March 2008 as part of a prior TDIU claim.  The examiner expressed a negative opinion and questioned the Veteran's veracity.  VA reexamined the Veteran in August 2009 with a different examiner and he provided another negative opinion.  He stated that the non-service connected cognitive disorder was productive of unemployability.  He believed the PTSD symptoms were of a moderate nature.  

A more recent VA neuropsychological evaluation from March 2010 shows that the Veteran continued to have cognitive dysfunction.  The examiner noted that the December 2007 evaluation did not measure response effort.  On the current evaluation, the Veteran had poor effort, suggestive of malingering.  Due to issues surrounding the Veteran's veracity on both the current and prior neuropsychological evaluations, the examiner could not adequately assess his cognitive impairment.  She concluded that the Veteran's cognitive impairments were likely driven by his psychiatric symptoms.  

When a claimant has both service-connected and non-service-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

In this case, the treating clinicians initially believed that the Veteran had a significant cognitive disorder apart from PTSD.  See December 2007 VA Neuropsychiatric records.  However, March 2010 clinical notes suggested that the March 2010 and December 2007 cognitive evaluations were both invalid due to malingering responses from the Veteran.  The March 2010 examiner indicated that the malingering was related to the Veteran's psychiatric symptoms.  The Veteran is shown to have additional active psychiatric diagnoses of major depression and panic disorder with agoraphobia, which have not been distinguished from PTSD symptoms.  The March 2010 VA clinician's assessment is sufficient to show that the Veteran does not have a cognitive disorder wholly distinguishable from service-connected PTSD.  Mittleider, 11 Vet. App. at 182.  Hence, the evidence shows that the Veteran is as likely as not unemployable due to his service connected PTSD and interrelated psychiatric disorders.  Entitlement to TDIU is granted.  


ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disability is granted. 


REMAND

In June 2010, the RO denied a claim for SMC based upon the need for aid and attendance or housebound status.  In an August 2010 (VA Form 9) substantive appeal, the Veteran stated that he required aid and attendance to assist with medication management.  The statement clearly reflects a disagreement with the RO decision.  As discussed above, the Veteran has severe psychiatric impairment.  The Board liberally construes his statement as also indicating an intent to appeal as it was made on an official VA appeals form.  The AOJ must issue a statement of the case in response to this timely filed notice of disagreement.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record and ensure that a Statement of the Case has been issued regarding the issue of entitlement to special monthly compensation based upon the need for regular aid and attendance of another.  This issue should be returned to the Board for further appellate consideration only if a substantive appeal is timely filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


